Title: From Thomas Jefferson to Edward Stevens, 12 September 1780
From: Jefferson, Thomas
To: Stevens, Edward



Sir
Richmond Sep. 12. 1780.

Your letters of Aug. 27 and 30th. are now before me. The subsequent desertions of your militia have taken away the necessity of answering the question how they shall be armed? On the contrary as there must now be a surplus of arms I am in hopes you will endeavor to reserve them as we have not here a sufficient number by 1500, or 2000 for the men who will march hence, if they march in numbers equal to our expectations. I have sent expresses to all the counties from which those militia went requiring the County Lieutenants to exert themselves in taking them; and such is the detestation with which they have been received that I have heard  from many counties they were going back of themselves. You will of course hold courts martial on them and make them souldiers for eight months. If you will be so good as to inform me from time to time how many you have we may perhaps get the supernumerary officers in the state to take command of them. By the same opportunities I desired notice to be given to the friends of the few remaining with you that they had lost their clothes and blankets and recommended that they should avail themselves of any good opportunity to send to them.
We approve of your accomodating the hospital with medecines and the Maryland troops with spirits. They really deserve the whole, and I wish we had means of transportation for much greater quantities which we have on hand and cannot convey. This article we could furnish plentifully to you and them. What is to be done for waggons I do not know. We have not now one shilling in the treasury to purchase. We have ordered an active quartermaster to go to the Westward and endeavor to purchase on credit, or to impress a hundred waggons and teams. But I really see no prospect of sending you additional supplies till the same waggons return from you which we sent on with the last. I informed you in my last letter we had ordered 2000 militia more to rendezvous at Hilsborough on the 25th. of Octob. You will judge yourself whether in the mean time you can be more useful by remaining where you are with the few militia left and coming in, or by returning home where, besides again accomodating yourself after your losses, you may also aid us in getting those men into motion, and in pointing out such things as are within our power and may be useful to the service: and you will act accordingly. I am with great friendship & esteem Dr. Sir Your most obedt humble servt.,

Th: Jefferson

